Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Per the Request for Continued Examination filed 30 March 2021, the Amendment filed 16 March 2021 has been entered. Claims 1-10 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 23 December 2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment was discussed during a telephonic interview with Applicant’s representative Yunbo Guo on 7 February 2022, and then authorization for the examiner’s amendment was given in an email from Applicant’s representative Yunbo Guo on 8 February 2022.
The application has been amended as follows: 
	Amendments to the claims:
	Claim 1 has been amended as indicated below:
1.  	A method of multiple-stroke slotting of planar workpieces by a slotting tool, the method comprising: 

wherein the punch comprises: 
two punch longitudinal cutting edges running in a slot direction and 
front and rear punch transverse cutting edges running transversely to the slot direction at longitudinal ends of the punch longitudinal cutting edges and between the punch longitudinal cutting edges,
wherein the punch longitudinal cutting edges of the punch rise up on the punch, relative 
to the workpiece, in the slot direction, and the front punch transverse cutting edge of the punch is higher than the rear punch transverse cutting edge of the punch, and
wherein the die comprises: 
two die longitudinal cutting edges running in the slot direction and 
front and rear die transverse cutting edges running transversely to the slot direction at longitudinal ends of the die longitudinal cutting edges and between the die longitudinal cutting edges;
moving the punch and the die relative to one another to achieve a relative movement of the punch and the die;
moving the slotting tool and the workpiece relative to one another in a feed direction;
in a sectioning phase, slotting the workpiece by a slot length during a sectioning slot stroke and at least one subsequent slotting stroke, the sectioning phase comprising:
creating a section on a workpiece edge or at a distance from the workpiece edge during the sectioning slot stroke, and 
performing the at least one subsequent slotting stroke after the sectioning slot stroke; and

during the working slotting strokes, cutting a material strip to be partially free by the punch and the die, the material strip having a connection to a remaining portion of the workpiece located in the slot direction, and
during the at least one trimming stroke, trimming the connection to separate the material strip from the remaining portion of the workpiece by the punch and the die,
wherein, in the working phase, at least one of the punch and the die is controlled in a superposed manner by a working stroke movement along a stroke axis and a further traversing movement along a movement axis, the further traversing movement being different from the working stroke movement,
wherein the at least one subsequent slotting stroke is performed prior to the at least one trimming stroke, and the slot length during the sectioning slot stroke and the at least one subsequent slotting stroke exceeds an attainable slot length during the at least one trimming stroke, and
wherein the workpiece and the slotting tool are moved relative to one another in the feed direction, by at least one feed movement, between the working strokes during the relative movement of the punch and [[of]] the die.

Claim 3 has been amended as indicated below:
3.	The method of claim 1, wherein the working strokes comprise a return working stroke, and the slotting tool is controlled in the return working stroke, and wherein, during the return working stroke, the material strip is cut in one of the working slotting strokes and is separated from the remaining at least one trimming stroke subsequent to the one of the working slotting strokes.

	Claim 4 has been amended as indicated below:
4.	The method of claim 1, wherein a working stroke of the working strokes within the working phase is divided into a plurality of stroke phases, and the working stroke is controlled in a first stroke phase of the plurality of stroke phases by a single-axis stroke movement in which the punch and the die are moved towards one another, the working stroke being [[a]] one of the working slotting strokes 
wherein at least one second stroke phase of the plurality of stroke phases is initiated after the material strip has been cut, wherein the further traversing movement is superposed on the working stroke movement in the at least one second stroke phase, and wherein a position axis of the punch and a position axis of the die are changed relative to one another by the further traversing movement.

	Claim 7 has been amended as indicated below:
7.	The method of claim 4, wherein a third stroke phase following the second stroke phase of the working stroke is controlled by at least one of a punch stroke movement of the punch and a die stroke movement of the die, such that the material strip is separated from the remaining portion of the workpiece at an inner trimming edge in the die, and
	wherein the at least one of the punch stroke movement of the punch and the die stroke movement of the die comprises the working stroke movement along the stroke axis.

	

Claim 8 has been amended as indicated below:
8.	The method of claim 4, wherein the sectioning phase comprises a first working stroke, during which the material strip is cut, 
wherein the single-axis stroke movement of the punch relative to the die is restricted, such that only part of the punch longitudinal cutting edges of the punch enters an opening of the die, and
wherein the first working stroke is different from the working strokes in the working phase.
Allowable Subject Matter
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 1 requires that “the punch comprises two punch longitudinal cutting edges running in a slot direction and front and rear punch transverse cutting edges running transversely to the slot direction at longitudinal ends of the punch longitudinal cutting edges and between the punch longitudinal cutting edges, wherein the punch longitudinal cutting edges of the punch rise up on the punch, relative to the workpiece, in the slot direction, and the front punch transverse cutting edge of the punch is higher than the rear punch transverse cutting edge of the punch” and “wherein, in the working phase, at least one of the punch and the die is controlled in a superposed manner by a working stroke movement along a stroke axis and a further traversing movement along a movement axis, the further traversing movement being different from the working stroke movement”. No known reference or combination of references teaches or suggests these features, in combination with the remainder of features recited in claim 1.
US Pub. No. 2006/0027626 A1 to Endo discloses a method of bending a portion of a workpiece that has already been machined with a slotting process. The method of bending the portion of the workpiece includes a punch moving in downward stroke direction along a stroke axis and a further traversing movement along a movement axis that is different from the stroke movement (compare the positions of the body 27 of the punch 25 in Figs. 3A and 3B – sliding contact between surfaces 33 and 47 
US Pat. No. 5,499,566 B2 to Endo et al. discloses a method of forming a slot in a workpiece where a punch is movable during a stroke movement along a stroke axis. However, Endo fails to disclose a further traversing movement along a movement axis that is different from the stroke movement. 
US Pat. No. 9,839,952 B2 to Kraft discloses a method of forming a slot in a workpiece where a punch is movable during a stroke movement along a stroke axis. However, Kraft fails to disclose a further traversing movement along a movement axis that is different from the stroke movement. 
US Pub. No. 2015/0314380 A1 to Saito discloses a method of forming a slot in a workpiece where both a punch and a die are carried by a robot arm. The punch and die move together on the rob arm, such that the punch moves relative to the die in a stroke movement along a stroke axis but not a further traversing movement along a movement axis that is different from the stroke movement. 
Similarly to the Saito reference discussed above, US Pub. No. 2015/0290826 A1 also to Saito discloses a similar method where both a punch and a die are carried by a robot arm, such that the punch moves relative to the die in a stroke movement along a stroke axis but not a further traversing movement along a movement axis that is different from the stroke movement.
US Pub. No. 2013/0055864 A1 to Brahmer discloses a punch that is rotatable about a stroke axis during a stroke movement (see paragraph 6). However, Brahmer fails to disclose several features recited in claim 1 of the present application including the punch comprises two punch longitudinal cutting edges running a slot direction and front and rear punch transverse cutting edges running transversely to the slot direction at longitudinal ends of the punch longitudinal cutting edges and 
US Pub. No. 2013/0000456 A1 to Matsumura discloses a method of forming a slot in a workpiece where a punch is movable during a stroke movement along a stroke axis. However, Matsumura fails to disclose a further traversing movement along a movement axis that is different from the stroke movement. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/EVAN H MACFARLANE/Examiner, Art Unit 3724